Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page 1 of 7

CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
Honolulu, HI 96813

Telephone: (808) 526-2688
Facsimile: (808) 526-0307

E-Mail: honolululaw808@ gmail.com

MICHAEL P. HEALY, #4777-0

1188 Bishop Street, Suite 3304
Honolulu, HI 96813

Telephone: (808) 525-8584
Facsimile: (808) 376-8695

E-mail: honolululawyer@outlook.com

Attorneys for Plaintiff
Atonio W. Godinet

PagelD #: 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

ATONIO W. GODINET, )
)
Plaintiff, )
)
Vs. )
)
HAWAIIAN AIRLINES, INC., )
)
Defendant. )
_ )

CIVIL NO.

 

COMPLAINT; JURY
DEMAND; SUMMONS

COMPLAINT

COMES NOW, Plaintiff ATONIO GODINET, by and through his attorneys,

Charles H. Brower and Michael P. Healy, and for causes of action against Defendant,

alleges and avers as follows:
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page2of7 PagelD#: 2

NATURE OF CASE

1. Plaintiff ATONIO GODINET (hereinafter “GODINET”) is and was at all
times mentioned herein a resident of the State of Hawaii, and is now a resident of Las
Vegas, Nevada.

2. Defendant HAWAIIAN AIRLINES, INC., (hereinafter “HA WAIIAN”) is
a foreign profit corporation incorporated in the State of Delaware, with a principal
place of business in the State of Hawaii.

3. Plaintiff was hired by Defendant HAWAIIAN on July 8, 2008, as a Ramp
Agent. Plaintiff's job was to load and unload baggage. Plaintiff became disabled after
a work injury on September 20, 2015. Plaintiff injured his low back while doing his
Job as a ramp agent lifting baggage. Plaintiff had to have two low back surgeries in
2016.

4. On June 2, 2020, Plaintiff was terminated from his position with Defendant
HAWAIIAN due to discrimination based on his disabilities, and in retaliation for
complaining about discrimination.

JURISDICTION

5. The jurisdiction of this Court is pursuant to the Americans With Disabilities
Act (ADA) of 1990, and the Americans With Disabilities Act Amendments Act
(ADAAA) of 2008.

6. The administrative prerequisites for filing this cause of action have been

fulfilled. A Dismissal and Notice of Rights was issued by the Equal Employment
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page3of7 PagelD#: 3

Opportunity Commission (“EEOC”) on December 22, 2020, which was received on
or after December 23, 2020.
STATEMENT OF FACTS

7. Plaintiff was hired by Defendant HAWAIIAN on July 8, 2008, as a Ramp
Agent. Plaintiffs job was to load and unload baggage.

8. On December 22, 2020, Plaintiff was terminated from his position with
Defendant HAWAIIAN due to his disabilities. Defendant HAWAIIAN failed to
accommodate Plaintiff's disabilities so he could have continued to work for
Defendant HAWAIIAN. Plaintiff's disabilities were due to a lumbar injury which
prevented him from walking, lifting and working, and for which he had to have two
surgeries in 2016.

9. On September 20 2015, Plaintiff suffered a work injury to his back which
developed from which he became disabled. Plaintiff could not walk, lift, or work due
to a lumbar injury, and then had to have two surgeries in 2016.

10. On June 27, 2016, Plaintiff had returned to work and requested
accommodations due to physical restrictions and shift availability.

11. Defendant HAWAIIAN would not provide the accommodations and
Plaintiff was re-injured on May 31, 2017.

12. On October 31, 2017, Plaintiff was given permanent restrictions and could

no longer perform his duties as a ramp agent.
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page4of7 PagelD#: 4

13. Plaintiff asked to be accommodated with another job with Defendant
HAWAIIAN which he could perform with his abilities, such as a job in the control
center, customer services, or in the main office of Defendant HA WAIIAN. Defendant
HAWAIIAN refused to allow Plaintiff another position that he could have performed.
Plaintiff had a degree from the University of Hawaii, and could have performed these
other jobs requested.

14. On August 26, 2019, Defendant HA WAIIAN asked Plaintiffto resign and
offered him $1,000.00, for his resignation.

15. Plaintiff asked Defendant HAWAIIAN to allow him flight benefits if he
agreed to take an early retirement. Defendant HAWAIIAN was allowing other
employees who were not injured to take early retirement and give them flight
benefits. Plaintiff complained to Defendant HAWAIIAN that they were
discriminating against him because he was hurt.

16. Plaintiff complained to Defendant HAWAIIAN that they were
discriminating against him due to his disability and because he had complained about
discrimination.

17. If not for Plaintiff being injured at work and complaining about
discrimination, Plaintiff would not have been refused accommodation and terminated

Plaintiff from his employment with Defendant HAWAIIAN.
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page5of7 PagelID#:5

COUNT I
DISABILITY DISCRIMINATION

18. Plaintiff incorporates paragraphs | through 17 as though fully set forth
herein.

19. The Americans With Disabilities Act of 1990 (ADA), and the Americans
With Disabilities Amendment Act of 2008 (ADAAA), prohibits discrimination due
to a disability.

20. The aforesaid acts and/or conduct of Defendants constitute discrimination
as they were acts and/or failure to act by Defendants and its employees in direct
violation of the ADA, and the ADAAA.

21. Plaintiff has suffered, as a direct and proximate result of the aforesaid
conduct, damages by way of loss of earnings and earning capacity, loss of fringe and
pension benefits, and other benefits due him.

22. Asa further direct and proximate result of said unlawful conduct, Plaintiff
has suffered the indignity of harassment, the invasion of his right to be free from
unlawful employment practices, and great humiliation, which is manifest in emotional
distress.

23. As a further direct and proximate result of said unlawful employment
practices, Plaintiff has suffered mental anguish, outrage, depression, severe anxiety
about his future and his ability to support himself, harm to his employability and

earning capacity as well as loss of a career advancement opportunity, painful
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page6of7 PagelD#: 6

embarrassment among his friends and co-workers, disruption of his personal life, and
loss of enjoyment of the ordinary pleasures of everyday life for which he is entitled
to an award of general damages.
COUNT I
WHISTLEBLOWER’S PROTECTION ACT

24, Plaintiff repeats and realleges all prior allegations as if fully set forth
herein.

25. The discrimination and termination alleged was in violation of H.R.S. §
378-62 due to Plaintiff's report of a violation of law for which Plaintiff is entitled to
an award of damages to be proven at trial.

26. The actions of Defendant and its employees as described above are
oppressive, outrageous, and otherwise characterized by aggravating circumstances

sufficient to justify the imposition of punitive damages.

WHEREFORE, upon a hearing hereof Plaintiff prays that judgment be entered
on all Counts:
A. For reinstatement to employment with Defendant HAWAIIAN with all
benefits reinstated; and
B.  Forall damages to which Plaintiffs entitled, including general damages
for personal physical injury and other general damages to be proven at

trial; and
Case 1:21-cv-00152-SOM-RT Document1 Filed 03/22/21 Page 7of7 PagelD#: 7

C. For special damages, including back pay, front pay and other expenses;
and

D. For punitive damages; and
For attorney’s fees, costs, and interest, including prejudgment interest;
and

F. For such other and further relief as is appropriate.

DATED: Honolulu, Hawaii, March 22, 2021.

/s/ Charles H. Brower
CHARLES H. BROWER
MICHAEL P. HEALY
Attorneys for Plaintiff
Atonio Godinet
